         Case 1:21-cr-00129-ABJ Document 26-1 Filed 07/18/21 Page 1 of 4




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                     July 18, 2021

By e-mail

Aubrey Webb
aubrey@aqwattorney.com

Charles Haskell
charles@charleshaskell.com


                Re:   Gabriel Garcia
                      Preliminary Discovery for Case Number 21-cr-129

Dear Counsel:

I have uploaded preliminary discovery to USAfx. As we receive and review additional discovery,
it will be uploaded to USAfx. When our investigation and review is complete, I will provide a
more formal, bates stamped production which will include items such as serialized 302s and
responsive search warrants returns.

Note that I have marked CCTV and certain other videos as “highly sensitive” ([HS]), and thus
subject to the protective order in this case.

If you have any questions, issues, or concerns with how I’ve marked (or not marked) documents,
please let me know and I’m happy to revisit.

As of the date of this letter, the following items have been uploaded to USAfx:

 Apple Records               Zip File containing 3 excel sheets and providing subscriber
                             information, account details, and iCloud logs.
             Case 1:21-cr-00129-ABJ Document 26-1 Filed 07/18/21 Page 2 of 4




    PayPal Records                   Zip file containing 21 PDF files titled “account info,” 21 excel
                                     sheets titled “transaction log,” and 21 excel sheets titled “activity
                                     log.”

    Residential and Cell             PDF (38 pages)
    Phone Search Warrant

Additionally, I write to memorialize certain discovery provided on the dates indicated below.


The following was provided on or about July 10, 2021:

    ATT Records                      Zip file containing 11 PDF files and providing subscriber
                                     information, mobility call detail records (7599 pages), wireline
                                     call detail records (196 pages), IMEI, SIM Card, and payment
                                     information

    FBI 302 - Serial 23              CAST Result – PDF File (1 page)


The following was provided on or about May 22, 2021:

    CCTV (Videos)                    Crypt South ([HS])
                                     Advance to: 2:19:47

    Banned-Video                     Video([HS])
                                     Advance to: 19:51 1

    DSC 0017                         Video ([HS])
                                     Advance to: 6 second into the video

The following was provided on or about April 20, 2021:

    CCTV (Videos)                    Crypt East ([HS])
                                     Advance to: 2:19:47

                                     Crypt North([HS])
                                     Advance to: 2:19:47

                                     Rotunda South ([HS])
                                     Advance to: 2:34:39



1
    In that same USAfx folder, I included a screenshot from that video titled “Clip from TheResistance Video”
                                                           2
           Case 1:21-cr-00129-ABJ Document 26-1 Filed 07/18/21 Page 3 of 4




                                   Rotunda North ([HS])
                                   Advance to: 2:34:39

                                   Senate Wing Door ([HS])
                                   Advance to: 2:16:44

    Facebook Account (Web- Various embedded web links, accompanied by native files.
    based format)

    Phone Contacts (PDF)           Contacts pulled from Mr. Garcia’s phone extraction (1204 pages)

The following was provided on or about February 16, 2021:

    Facebook Live Videos           FB Live Video Walking to Capitol (3:06 minutes)

                                   FB Live Video from Crypt (5:30 minutes)

                                   FB Live Video From Rotunda (00:22 seconds)

                                   FB Live Video from Rotunda (1:29 minutes)

    Facebook Account (PDF          Activity Log (84 pages)
    Files) 2                       Messages (491 pages)
                                   Photos (84 pages)

    Phone Contacts                 Contacts pulled from Mr. Garcia’s phone extraction (1204 pages)

I note that you have specifically requested the return of Mr. Garcia’s cellular phone. As we’ve
briefly discussed, the government is not yet ready to release Mr. Garcia’s phone. However, the
government will produce the full extraction report (regardless of responsiveness) and associated
native files. For mobile devices, we will generally provide a Cellebrite reader report which is an
executable file and will open on any Windows machine.

I have made arrangements for you to receive a copy of the extraction. To facilitate, you will need
to provide an external hard drive to the FBI. The FBI has indicated to me that they recommend a
1TB USB 3 external drive. I will contact you by email with the name and address where you can
send the external hard drive. The FBI will return your hard drive directly to the address you specify.
Accordingly, please ensure that the hard drive is clearly labeled with the defendant’s name and
case number as well as a point of contact to receive the drive including, name, firm, address, and
telephone number.


2
 As I indicated on February 16, 2021, the Facebook Account is a set of web links with associated media files, etc. To
make these PDFs, I opened a few of the web links and printed to PDF.

                                                         3
         Case 1:21-cr-00129-ABJ Document 26-1 Filed 07/18/21 Page 4 of 4




Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government anticipates
that a large volume of materials may contain information relevant to this prosecution. These
materials may include, but are not limited to, surveillance video, statements of similarly situated
defendants, forensic searches of electronic devices and social media accounts of similarly situated
defendants, and citizen tips. The government is working to develop a system that will facilitate
access to these materials. In the meantime, please let me know if there are any categories of
information that you believe are particularly relevant to your client.

I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83 (1963),
its progeny, and Rule 16. I will provide timely disclosure if any such material comes to light.
Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about government
witnesses prior to trial and in compliance with the court’s trial management order.

I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules of
Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I request that
defendant(s) provide the government with the appropriate written notice if defendant(s) plans to
use one of the defenses referenced in those rules. Please provide any notice within the time period
required by the Rules or allowed by the Court for the filing of any pretrial motions.

I will forward additional discovery as it becomes available. If you have any questions, please feel
free to contact me.

                                              Sincerely,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney


                                      By:     /s/ Angela N. Buckner
                                              ANGELA N. BUCKNER
                                              Assistant United States Attorney
                                              D.C. Bar No. 1022880
                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, DC 20530
                                              Phone: 202-252-2656
                                              Email: angela.buckner@usdoj.gov

                                                 4
